                                                                          B k 2925 Ps 187                       06767
                                                                          07-11-2007 a 01:56n



 After Recording Return To:

Regions Mortgage
1900 Charles Bryan Rd, Post Clsg. AX2
Cordova, Tennessee 38016

                                           [Space Above This Line For Recording Data]
                                                                                             Loan Number 0896535569

                                                    MORTGAGE
WORDS USED OFTEN IN THIS DOCUMENT

Words used in multiple sections of this document are defined below. Other words are defined in Sections 3, 5, 8, 10, 11, 13, 18,
20 and 21. Certain rules about the usage of words used in this document are also provided in Section 16.

(A) "Security Instrument" means this document, which is dated JULY 3, 2007. The term "Security Instrument" includes any
Riders recorded with the Security Instrument.
(B) "Borrower" means TRACEY L. DOIRON, AN UNMARRIED WOMAN and NEIL J. TUTTLE, AN UNMARRIED
MAN, who sometimes will be called "Borrower" and sometimes simply "I" or "me." "Borrower" is granting a mortgage under
this Security Instrument. "Borrower" is not necessarily the same as the Person or Persons who signed the Note. The obligations
of Borrowers who did not sign the Note are explained further in Section 13.
(C) "Lender" means EVEST LENDING, INC.. Lender is a corporation or association which exists under the laws of
DELAWARE. Lender's address is 100 LARRABEE ROAD, WESTBROOK, MAINE 04092. Except as provided in Sections
13 and 20, the term "Lender" may include any Person who takes ownership of the Note and this Security Instrument.
(D) "Note" means the note signed by TRACEY L. DOIRON, AN UNMARRIED WOMAN and NEIL J. TUTTLE, AN
UNMARRIED MAN and dated JULY 3, 2007. The Note shows that its signer or signers owe Lender ONE HUNDRED
FIFTY-NINE THOUSAND AND 00/100ths Dollars (U.S.$159,000.00) plus interest and promise to pay this debt in Periodic
Payments and to pay the debt in full by FEBRUARY 1, 2038.
(E) "Property" means the property that is described below in the section titled "Description of the Property" or any portion of
the Property.
(F) "Sums Secured" means the unpaid balance of amounts described below in the section titled "Borrower's Transfer to Lender
of Rights in the Property."




                                                                                                                 C
MAINE --Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                            Form 3020 1/01 (page 1 of 12 pages)
                                                                                            Bk 2925            Pg 188 #6767

 (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the Note,
 and all sums due under this Security Instrument, plus interest.
 (II) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following Riders are to be
 executed by Borrower [check box as applicable]:
     N Adjustable Rate Rider               Condominium Rider                            Second Home Rider
     Balloon Rider                         Planned Unit Development Rider              N Other(s) [specify]
     1-4 Family Rider                      Biweekly Payment Rider                         Construction Loan Rider

 (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non -appealable judicial opinions.
(J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other charges that are
imposed on Borrower or the Property by a condominium association, homeowners association or similar organization.
(K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar
paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape so as to
order, instruct, or authorize a financial institution to debit or credit an account. Such term includes, but is not limited to,
point -of -sale transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers, and automated
clearinghouse transfers.
(L) "Escrow Items" means those items that are described in Section 3.
(M) "Miscellaneous Proceeds" means any monies or other thing of value paid by any third party, other than insurance proceeds
paid under the coverages described in Section 5, for: (i) damage to, or destruction of, the Property; (ii) Condemnation or other
taking of all or any part of the Property (see Section 11 for an explanation of "Condemnation"); (iii) conveyance in lieu of
Condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.
(N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
(0) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note, plus (ii) any
amounts under Section 3 of the Security Instrument.
(P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. § 2601 et seq.) and its implementing regulation,
Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional or successor legislation or
regulation that governs the same subject matter. When this Security Instrument refers to a requirement or restriction under
"RESPA," Lender intends to abide by that requirement or restriction, even if it is not technically applicable to the Loan.
(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party has
assumed Borrower's obligations under the Note and/or this Security Instrument.
(R) "Ground Rents" means amounts I owe if I rented the real property under the buildings covered by this Security
Instrument. Such an arrangement usually takes the form of a long-term "ground lease."
BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY
I mortgage, grant and convey the Property to Lender, with mortgage covenants, subject to the terms of this Security Instrument,
to have and to hold all of the Property to Lender, and to its successors and assigns, forever. This means that, by signing this
Security Instrument, I am giving Lender those rights that are stated in this Security Instrument and also those rights that
Applicable Law gives to Lenders who hold mortgages on real property. Those rights that Applicable Law gives to Lenders who
hold mortgages on real property include those rights known as "Mortgage Covenants." I am giving Lender these rights to protect
Lender from possible losses that might result if:
     (A) Some or all of the Loan is not paid when due;
     (B) I fail to pay, with interest, any amounts that Lender spends under Section 9 of this Security Instrument to protect the
value of the Property and Lender's rights in the Property; or
     (C) I fail to keep any of my other promises and agreements under this Security Instrument.
These amounts are the "Sums Secured."



MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                            Form 3020 1/01 (page 2 of 12 pages)
                                                                                             Bk 2925           Pg 189 #6767

 DESCRIPTION OF THE PROPERTY
I grant and mortgage to Lender the Property described in (A) through (G) below:
     (A) The Property which is located at 5 EASTERN AVENUE
                                                                      [Street]
JAY                                Maine             04239         ("Property Address").
              [City]                             [Zip Code]
     This Property is in FRANKLIN                                        County. It has the following legal description:
SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES




     (B) All buildings and other improvements that are located on the Property described in subsection (A) of this section;
     (C) All rights in other property that I have as owner of the Property described in subsection (A) of this section. These rights
are known as "easements and appurtenances attached to the Property;"
     (D) All rights that I have in the land which lies in the streets or roads in front of, or next to, the Property described in
subsection (A) of this section;
     (E) All fixtures that are now or in the future will be on the Property described in subsections (A) and (B) of this section;
     (F) All of the rights and property described in subsections (B) through (E) of this section that I acquire in the future; and
     (G) All replacements of or additions to the Property described in subsections (B) through (F) of this section.
BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION TO DEFEND
OWNERSHIP OF THE PROPERTY
I promise that: (A) I lawfully own the Property; (B) I have the right to mortgage, grant and convey the Property to Lender; and
(C) there are no outstanding claims or charges against the Property, except for those which are of public record.
I give a general warranty of title to Lender. This means that I will be fully responsible for any losses which Lender suffers
because someone other than myself has some of the rights in the Property which I promise that I have. I promise that I will
defend my ownership of the Property against any claims of such rights.
PLAIN LANGUAGE SECURITY INSTRUMENT
This Security Instrument contains promises and agreements that are used in real property security instruments all over the
country. It also contains promises and agreements that vary, to a limited extent, in different parts of the country. My promises
and other agreements are stated in "plain language."
COVENANTS
I promise and I agree with Lender as follows:
    1. Borrower's Promise to Pay. If I signed the Note, I will pay to Lender when due principal and interest due under the
Note and any prepayment charges and late charges due under the Note. Regardless of whether I signed the Note, I will pay funds
for Escrow Items as described in Section 3. I will make all payments in U.S. currency. If any Borrower makes any Loan
payment to Lender with a check or other instrument that is returned for any reason (1., the check bounces), except when
prohibited by Applicable Law, the Lender may require that any subsequent payment be made by: (a) cash; (b) money order; (c)
certified check, bank check, treasurer's check or cashier's check (all of which must be drawn on an institution whose deposits are
insured by a federal agency, instrumentality, or entity); or (d) Electronic Funds Transfer. Lender may reasonably specify which
payment form is required.

MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                             Form 3020 1101 (page 3 of 12 pages)
                                                                Bk 2925       Pg 190 #6767


                                       EXHIBIT A

 A certain lot or parcel of land, with the buildings and improvements thereon, situated
 in the Town of Jay, County of Franklin and State of Maine and being more particularly
 described as follows, viz:

        Commencing at an iron pin set in the ground at the Northwest corner Lot #96 as
 set forth in the Plan referred to above; thence proceeding Northerly, along the East
 bounds of Eastern Avenue, so-called, ninety (90) feet, more or less; thence proceeding
 Easterly one hundred and eleven feet and six (111 ft. and 6 in.) inches, more or less, to
 land of Leon Dow; thence proceeding Southerly, along said land of Leon Dow, ninety
 (90) feet, more or less, to the Northeast boundary of Lot #96; thence proceeding
 Westerly, along the North bounds of said Lot #96, one hundred and eleven feet, (111)
 more or less to the East bounds of Eastern Avenue, so-called, and same being the place
 of beginning.

For Grantors' source of title, see deed from Tracey Lyn Doiron of even or recent date to
be recorded in the Franklin County Registry of Deeds herewith. Reference is made to
deed, dated August 24, 2005 and recorded in the Franklin County Registry of Deeds in
Book 2654, Page 158.




07-0061 Doiron
                                                                                          Bk 2925           Pg 191 #6767

      Payments are only considered received when they reach the Lender's address specified in the Note, or a different address
specified by Lender under Section 15 of this Security Instrument. Lender may return any payments or partial payments if the
payments are insufficient to bring the Loan current. Lender may accept any payments or partial payments insufficient to bring
the Loan current, but doing so will not affect Lender's rights under this Security Instrument, and Lender may still refuse such
late, partial payments in the future.
      I agree that no claim or legal right I may have against the Lender will excuse my obligation to make timely payments under
the Loan or to keep my other promises in this Security Instrument.
      2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted and
applied by Lender will be applied in the following order of priority: (a) interest due under the Note; (b) principal due under the
Note; (c) amounts payable under Section 3. Such payments will be applied to each Periodic Payment in the order in which it
became due. Any remaining amounts will be applied first to late charges, second to any other amounts due under this Security
Instrument, and then to reduce the principal balance of the Note.
      If Lender receives a payment from me for a delinquent Periodic Payment which includes a sufficient amount to pay any late
charge due, the payment may be applied to the delinquent Periodic Payment and the late charge. If more than one Periodic
Payment is outstanding, Lender may apply any payment received from me to the repayment of the Periodic Payments if, and to
the extent that, each payment can be paid in full. To the extent that any excess exists after the payment is applied to the full
payment of one or more Periodic Payments, such excess may be applied to any late charges due. Voluntary extra payments must
be applied first to any charges for making voluntary extra payments and then as described in the Note.
      If voluntary extra payments I may make or the crediting of insurance proceeds or Miscellaneous Proceeds to the Note are
enough to pay principal ahead of schedule, I must still make my regularly scheduled Periodic Payments under the Note, when
scheduled, without any delay or reduction of amount.
      3. Monthly Payments for Taxes and Insurance.
      (a) Borrower's Obligations. I will pay to Lender all amounts necessary to pay for taxes, assessments, ground leasehold
payments or rents (if any), hazard or property insurance covering the Property, flood insurance (if any), and any required
Mortgage Insurance, or a loss reserve as described in Section 10 in the place of Mortgage Insurance. Each Periodic Payment will
include an amount to be applied toward the payment of the following items, which are called "Escrow Items:"
      (1) The taxes, assessments and other items which under the Applicable Law may be or become superior to this Security
Instrument as a lien on the Property. Any claim, demand or charge that is made against property because an obligation has not
been fulfilled is known as a "lien;"
      (2) The leasehold payment or Ground Rents on the Property (if any);
     (3) The premium for insurance covering the Property required under Section 5;
     (4) The premium for Mortgage Insurance (if any);
      (5) The amount I may be required to pay Lender under Section 10 below instead of the payment of the premium for
Mortgage Insurance (if any); and
    (6) If Lender requires, Community Association Dues, Fees, and Assessments.
    After signing of the Note, or at any time during its term, Lender may include these amounts as Escrow Items. The monthly
payment that I will make for Escrow Items will be based on Lender's estimate of the annual amount required.
   I will pay all of these amounts to Lender unless Lender tells me, in writing, that I do not have to do so, or unless
Applicable Law requires otherwise. I will make these payments on the same day that my Periodic Payments of principal and
interest are due under the Note.
     I will promptly send Lender a copy of all notices of amounts to be paid under this Section. I must pay Lender for Escrow
Items as part of my regular Periodic Payments, unless Lender excuses this requirement in writing. If Lender excuses me in
writing, I will pay all Escrow Items covered by the excuse, directly and on time. I will provide receipts proving my direct
payments of Escrow Items on request and in the time period Lender requires. If Lender excuses me from paying Escrow Items
to Lender and if I fail to pay any amount due for an Escrow Item directly, Lender may pay such amount under Section 9, and I
will be obligated to repay Lender, plus interest at the Note rate. Lender may revoke the excuse regarding any or all Escrow
Items at any time by a notice given in accordance with Section 15 and, upon such revocation, I will pay to Lender all Funds
(defined below), and in such amounts, that are then required under this Section 3.
     The amounts that I pay to Lender for Escrow Items under this Section 3 will be called the "Funds." The Funds are pledged
as additional security for all Sums Secured.
     Lender may, at any time, collect and hold Funds in an amount (1) sufficient to permit Lender to apply the Funds at the time
specified under RESPA, but (2) not to exceed the maximum amount a lender can require under RESPA. Lender will estimate the
amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or otherwise
in accordance with Applicable Law.



MAINE --Single Family --Fannie Mae/Freddie Mae UNIFORM INSTRUMENT                          Form 3020 1/01 (page 4 of 12 pages)
                                                                                            Bk 2925            Pg 192 #6767

      (b) Lender's Obligation. Lender will keep the Funds in a savings or banking institution which has its deposits insured by
 a federal agency, instrumentality, or entity, or in any Federal Home Loan Bank. If Lender is such a savings or banking
 institution, Lender may hold the Funds. Lender will use the Funds to pay the Escrow Items. Lender will give to me, without
charge, an annual accounting of the Funds. That accounting must show all additions to and deductions from the Funds and the
reason for each deduction in the manner required by RESPA.
     Lender may not charge me for holding or keeping the Funds, or for using the Funds to pay Escrow Items, or for making a
yearly analysis of my payment of Funds or for receiving, verifying and totaling assessments and bills. Maine law requires
payment of, and Lender agrees to pay me, interest on the Funds in the manner and amount set forth in Maine law.
     (c) Adjustments to the Funds. If there is a surplus of Funds held in escrow, as defined under RESPA, Lender will report
to me regarding the excess funds in accordance with RESPA. If there is a shortage or deficiency of Funds held in escrow, as
defined under RESPA, Lender will notify me as required by RESPA and I will pay to Lender the amount necessary to make up
the shortage or deficiency as required by RESPA, but in no more than 12 monthly payments.
     When I have paid all of the Sums Secured, Lender will promptly refund to me any Funds that are then being held by
Lender.
     4. Borrower's Obligation to Pay Charges, Assessments and Claims. I will pay all taxes, assessments, and any other
charges and fines that may be imposed on the Property and that may be or become superior to this Security Instrument. If I am a
tenant under a ground lease on the Property, I will also pay Ground Rents or payments due under my ground lease. I will also
pay any Community Association Dues, Fees, and Assessments. I will do this either by making the payments to Lender that are
described in Section 3 above or, if I am not required to make payments to Lender under Section 3, by making the payments on
time to the Person owed them. In this Security Instrument, the word "Person" means any natural person, organization,
governmental authority or other party.
     I will promptly pay or satisfy all liens against the Property that may be or become superior to this Security Instrument.
However, this Security Instrument does not require me to satisfy a superior lien if: (a) I agree, in writing, to pay the obligation
which gave rise to the superior lien and Lender approves the way in which I agree to pay that obligation (but I must fully
perform my agreement or this exception does not apply); (b) in good faith, I argue or defend against the superior lien in a
lawsuit so that, during the lawsuit, the superior lien may not be enforced (but this exception ends when the lawsuit ends); or (c) I
secure from the holder of that other lien an agreement, approved in writing by Lender, that the lien of this Security Instrument is
superior to the lien held by that Person. If Lender determines that any part of the Property is subject to a superior lien, Lender
may give me a notice identifying the superior lien. I will pay or satisfy the superior lien or take one or more of the actions set
forth above within 10 days of the giving of notice.
     5. Borrower's Obligation to Maintain Hazard Insurance or Property Insurance; Use of Insurance Proceeds. I will
obtain hazard or property insurance to cover all buildings and other improvements that now are or in the future will be located
on the Property. The insurance must cover loss or damage caused by: (a) fire; (b) hazards normally covered by "extended
coverage" hazard insurance policies; and (c) other hazards for which Lender requires coverage, including floods and
earthquakes. The insurance must be in the amounts (including deductibles) and for the periods of time required by Lender.
Lender's requirements can change during the term of the Loan. I may choose the insurance company, but my choice is subject to
Lender's approval. Lender may not refuse to approve my choice unless the refusal is reasonable. If I do not maintain any of the
insurance coverages described above, Lender may obtain insurance coverage at its option and charge me in accordance with
Section 9 below.
     Lender is under no obligation to purchase any particular type or amount of coverage. Lender's coverage will protect
Lender, but might or might not protect me, my equity in the Property, or the contents of the Property, against any risk, hazard,
or liability and might provide greater or lesser coverage than was previously in effect. I acknowledge that the cost of the
Lender's insurance coverage might significantly exceed the cost of insurance that I could have obtained. Any amounts paid by
Lender under this Section 5 will become my additional debt secured by this Security Instrument. These amounts will bear
interest at the Note rate from the date of disbursement and will be payable, with interest, upon notice from Lender to me
requesting payment.
     Lender may require me to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination,
certification and tracking services; or (b) a one-time charge for flood zone determination and certification services and
subsequent charges each time remappings or similar changes occur which reasonably might affect such determination or
certification. I will also be responsible for the payment of any fees imposed by the Federal Emergency Management Agency in
connection with the review of any flood zone determination resulting from my objection.
    All of the insurance policies required by Lender and renewals of those policies: (a) are subject to Lender's right to
disapprove; (b) must include what is known as a "standard mortgage clause" to protect Lender; and (c) must name Lender as
mortgagee and/or as an additional loss payee. The form of all policies and renewal certificates must be acceptable to Lender.
Lender will have the right to hold the policies and renewal certificates. If Lender requires, I will promptly give Lender all
receipts for paid premiums and renewal notices that I receive.


MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                            Form 3020 1/01 (page 5 of 12 pages)
                                                                                            Bk 2925           Pg 193 #6767

      If I obtain additional insurance for damage to or destruction of the Property not required by Lender, I will ensure that it
contains a standard mortgage clause and names Lender as mortgagee and/or as an additional loss payee.
     If there is a loss or damage to the Property, I will promptly notify the insurance company and Lender. If I do not promptly
prove to the insurance company that the loss or damage occurred, then Lender may do so.
     The amount paid by any insurance company with regard to the Property is called "proceeds." The proceeds will be used to
repair or to restore the damaged Property whether or not the underlying insurance was required by Lender unless: (a) it is not
economically feasible to make the repairs or restoration; (b) the use of the Proceeds for that purpose would lessen the protection
given to Lender by this Security Instrument; or (c) Lender and I have agreed in writing not to use the Proceeds for that purpose.
If the repair or restoration is not economically feasible or if it would lessen Lender's protection under this Security Instrument,
then the Proceeds will be used to pay the Sums Secured. If any of the Proceeds remain after the amount that I owe to Lender has
been paid in full, the remaining Proceeds will be paid to me. Such insurance proceeds will be applied in the order provided for
in Section 2.
     During the repair and restoration period, Lender will have the right to hold insurance proceeds until Lender has had an
opportunity to inspect the Property to ensure the work has been completed to Lender's satisfaction. Lender will arrange the
inspection promptly. Lender may disburse Proceeds for the repairs and restoration in a single payment or in a series of progress
payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on
such insurance proceeds, Lender will not be required to pay me any interest or earnings on Proceeds. Fees for public adjusters,
or other third parties I retain, will not be paid out of the insurance proceeds and will be my sole obligation.
     If I abandon the Property, or if I do not answer, within 30 days a notice from Lender stating that the insurance company has
offered to settle a claim, Lender may negotiate and settle any insurance claim. The 30 -day period will begin when the notice is
given.
     If I abandon the Property, do not answer the notice, or if Lender acquires the Property under Section 22 below or
otherwise, all of my rights in all insurance policies covering the Property will belong to Lender, other than the right to any
refund of unearned premiums I have paid. Lender may use the insurance proceeds either to repair or restore the Property or to
pay the Sums Secured, whether or not then due. However, Lender's rights in those Proceeds will not be greater than the Sums
Secured.
     6. Occupancy. I will occupy the Property and use the Property as my principal residence within 60 days after I sign this
Security Instrument. I will continue to occupy the Property and to use the Property as my principal residence for at least one
year. The one-year period will begin when I first occupy the Property. However, I will not have to occupy the Property and use
the Property as my principal residence within the time frames set forth above if Lender agrees in writing that I do not have to do
so. Lender may not refuse to agree unless the refusal is reasonable. I also will not have to occupy the Property and use the
Property as my principal residence within the time frames set forth above if extenuating circumstances exist which are beyond
my control.
     7. Borrower's Obligation to Maintain and Protect the Property; Inspections. I will keep the Property in good repair. I
will not destroy, damage or harm the Property, and I will not allow the Property to deteriorate or diminish in value due to its
condition whether or not I am residing in the Property. In addition, I will promptly repair the Property, if damaged, to avoid
further deterioration or damage unless it is determined pursuant to Section 5 that repair or restoration is not economically
feasible. If insurance or condemnation proceeds are paid in connection with damage to, or the taking of, the Property, I will be
responsible for repairing or restoring the Property only if Lender has released Proceeds for such purposes. Lender may disburse
Proceeds for the repairs and restoration in a single payment or in a series of progress payments as the work is completed. If the
insurance or condemnation proceeds are not sufficient to repair or restore the Property, I will not be relieved of my obligation to
complete such repair or restoration.
     Lender or its agents may enter and inspect the Property at reasonable times. If it has reasonable cause, Lender may inspect
the interior of the improvements on the Property. Lender will give me notice prior to an interior inspection specifying such
reasonable cause.
     8. Borrower's Loan Application. If, during the application process for the Loan, I made false, misleading, incomplete, or
inaccurate statements to Lender about information important to Lender in determining my eligibility for the Loan ("Material
Information"), Lender will treat my actions as a default under this Security Instrument. I will also be in default if I knew about
or consented to any other Person giving false, misleading, incomplete, or inaccurate statements about Material Information to
Lender. False, misleading, incomplete, or inaccurate statements about Material Information would include a misrepresentation of
my intention to occupy the Property as a principal residence. This is just one example of a false, misleading, incomplete, or
inaccurate statement of Material Information. Also, if during the loan application process I failed to provide Lender with
Material Information, Lender will treat this as a default under this Security Instrument. I will also be in default if I knew about
or consented to any other Person failing to provide Lender with Material Information.



MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                            Form 3020 1/01 (page 6 of 12 pages)
                                                                                            Bk 2925           Pg 194 #6767

     9. Lender's Right to Protect its Rights in the Property. If: (a) I do not keep my promises and agreements made in
this Security Instrument; (b) someone, including me, begins a legal proceeding that may significantly affect Lender's interest in
the Property or rights under this Security Instrument (such as a legal proceeding in bankruptcy, in probate, for Condemnation or
forfeiture, for enforcement of a lien which may become superior to this Security Instrument or to enforce laws or regulations); or
(c) I abandon the Property, then Lender may do and pay for whatever is necessary to protect the value of the Property and
Lender's rights in the Property. Lender's actions to protect its interest in the Property and/or rights under this Security
Instrument, including its secured position in a bankruptcy proceeding, may include appearing in court, paying reasonable
attorneys' fees, paying superior liens on the Property, protecting and/or assessing the value of the Property, and securing and/or
repairing the Property. Securing the Property includes, for example, entering the Property to make repairs, change locks, replace
or board up doors and windows, drain water from pipes, eliminate building or other code violations or dangerous conditions,
and have utilities turned on or off. Although Lender may take action under this Section 9, Lender does not have to do so and is
not under any duty or obligation to do so. I agree that Lender incurs no liability for not taking any or all actions authorized
under this Section 9.
     I will pay to Lender any amounts, with interest, which Lender spends under this Section 9. I will pay those amounts to
Lender when Lender sends me a notice requesting that I do so. I will also pay interest on those amounts at the Note rate. Interest
on each amount will begin on the date that the amount is spent by Lender.
     If I do not own but am a tenant on the Property, I will fulfill all my obligations under my lease. I also agree that, if I
subsequently purchase or otherwise become the owner of the Property, my interest as the tenant and my interest as the owner
will remain separate unless Lender agrees in writing.
     10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, I will pay the
 premiums for the Mortgage Insurance. If, for any reason, the Mortgage Insurance coverage required by Lender lapses or ceases
 to be available from the original mortgage insurer, I will pay the premiums for substantially equivalent Mortgage Insurance
 coverage from an alternate mortgage insurer selected by Lender.
      If substantially equivalent Mortgage Insurance coverage is not available and if I was required to make separately designated
 payments toward the premiums for Mortgage Insurance, Lender will establish a loss reserve as a substitute for the Mortgage
 Insurance coverage. I will pay to Lender each month an amount equal to one -twelfth of the yearly Mortgage Insurance premium
 (as of the time the coverage lapsed or ceased to be in effect). Lender will retain these payments, and will use these payments to
pay for losses that the Mortgage Insurance would have covered. Such loss reserve will not be refundable.
      Lender will no longer require loss reserve payments if Mortgage Insurance coverage again becomes available and is
obtained. In that case, I will once again make Mortgage Insurance premiums. The Mortgage Insurance coverage must be in the
 amount and for the period of time required by Lender. Lender must approve the insurance company providing the coverage.
      I will pay the Mortgage Insurance premiums, or the non-refundable loss reserve payments, until the requirement for
 Mortgage Insurance ends according to any written agreement between Lender and me providing for such termination or until
termination of Mortgage Insurance is required by Applicable Law. Lender may require me to pay the premiums, or the loss
reserve payments, in the manner described in this Section 10.
      This Section 10, and the existence or termination of my obligation to pay Mortgage Insurance premiums or reserve
payments, does not affect my obligation to pay interest under the Note at the rate set by the Note.
      A Mortgage Insurance policy pays Lender (or any entity that purchases the Note) for certain losses it may incur if Borrower
does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance policy.
      Mortgage insurers assess their total risk on all Mortgage Insurance from time to time. Mortgage insurers may enter into
agreements with other parties to share or change their risk, or to reduce losses. These agreements are based on terms and
conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These agreements
may require the mortgage insurer to make payments using any source of funds that the mortgage insurer may have available
(which may include Mortgage Insurance premiums).
      As a result of these agreements, Lender, any owner of the Note, another insurer, any reinsurer, or any other entity, may
receive (directly or indirectly) amounts that come from a portion of Borrower's payments for Mortgage Insurance, in exchange
for sharing or changing the mortgage insurer's risk, or reducing losses. If these agreements provide that an affiliate of Lender
takes a share of the insurer's risk in exchange for a share of the premiums paid to the insurer, the arrangement is often termed
"captive reinsurance." It also should be understood that: (a) any of these agreements will not affect the amounts that Borrower
has agreed to pay for Mortgage Insurance, or any other terms of the Loan. These agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund; and (b) any of these agreements
will not affect the rights Borrower has - if any - regarding the Mortgage Insurance under the Homeowners Protection Act of
1998 or any other law. These rights may include the right (a) to receive certain disclosures, (b) to request and obtain cancellation
of the Mortgage Insurance, (c) to have the Mortgage Insurance terminated automatically, and/or (d) to receive a refund of any
Mortgage Insurance premiums that were not earned at the time of such cancellation or termination.


MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                            Form 3020 1/01 (page 7 of 12 pages)
                                                                                            Bk 2925           Pg 195 #6767

        11. Agreements about Miscellaneous Proceeds and Condemnation of the Property. I assign to Lender all Miscellaneous
  Proceeds (as defined above in subsection (M) of the section entitled "Words Used Often In This Document"). All Miscellaneous
 Proceeds will be paid to Lender. Miscellaneous Proceeds include, among other things, awards or claims for damages for
 Condemnation. A taking of property by any governmental authority by eminent domain is known as "Condemnation."
       If the Property is damaged, all Miscellaneous Proceeds will be applied to restoration or repair of the Property, if the
 restoration or repair is economically feasible and Lender's security is not lessened. During the repair and restoration period,
 Lender will have the right to hold Miscellaneous Proceeds until Lender has had an opportunity to inspect the Property to ensure
 the work has been completed to Lender's satisfaction. Lender will arrange the inspection promptly. Lender may pay for the
 repairs and restoration in a single disbursement or in a series of progress payments as the work is completed. Unless an
 agreement is made in writing or Applicable Law requires interest to be paid on the Miscellaneous Proceeds, Lender will not be
 required to pay me any interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically
 feasible or Lender's security would be lessened, the Miscellaneous Proceeds will be applied to the Sums Secured by this Security
 Instrument, whether or not then due, with the excess, if any, paid to me. Such Miscellaneous Proceeds will be applied in the
 order provided for in Section 2.
       If all of the Property is taken or destroyed, the Miscellaneous Proceeds will be used to reduce the Sums Secured, whether or
 not then due. If any of the Miscellaneous Proceeds remain after the Loan has been paid in fill, the remaining proceeds will be
 paid to me.
       Unless Lender and I agree otherwise in writing, if only a part of the Property is taken or destroyed, and the fair market
 value of the Property immediately before the partial taking or destruction either is equal to, or greater than, the amount of the
 Sums Secured immediately before the partial taking or destruction, then a portion of the Miscellaneous Proceeds will be applied
 to pay a portion of the Loan. That portion will equal the Miscellaneous Proceeds multiplied by a fraction. That fraction is as
 follows: (a) the total amount of the Sums Secured immediately before the partial taking or destruction; divided by (b) the fair
 market value of the Property immediately before the partial taking or destruction. The remainder of the Miscellaneous Proceeds
 will be paid to me.
       Unless Lender and I agree otherwise in writing or unless Applicable Law requires otherwise, if only a part of the Property
 is taken or destroyed, and the fair market value of the Property immediately before the partial taking or destruction is less than
 the amount of the Sums Secured immediately before the partial taking or destruction, the proceeds will be used to reduce the
 Sums Secured whether or not then due.
       If I abandon the Property, or if I do not answer within 30 days, a notice from Lender stating that the Opposing Party (as
 defined below) offered to make an award to settle a claim for damages, Lender has the authority to settle any claim and collect
 the proceeds. "Opposing Party" means the third party that owes me Miscellaneous Proceeds or the party against whom I have a
 legal action in regard to Miscellaneous Proceeds. Lender may then use the Miscellaneous Proceeds to repair or restore the
 Property or to reduce the Sums Secured. The 30 -day period will begin when the notice is given.
       I will be in default if any lawsuit or other legal proceeding is brought seeking Forfeiture of the Property or seeking any
 other significant reduction of Lender's interest in the Property or rights under this Security Instrument. "Forfeiture" means a
 legal order or judgment that takes away some or all of my rights in the Property, whether in a civil or in a criminal proceeding. I
 can cure that default by causing the lawsuit or legal proceeding to be dismissed with a legal ruling that, in Lender's reasonable
judgment, precludes any Forfeiture or any other significant reduction of Lender's interest in the Property or rights under this
 Security Instrument. If there is any award or claim for damages for the reduction of Lender's interest or rights, the proceeds of
that award or claim are assigned to and will be paid to Lender.
      All Miscellaneous Proceeds that are not applied to restoration or repair of the Property will be applied in the order provided
 for in Section 2.
      12. Continuation of Borrower's Obligations and of Lender's Rights.
      (a) Borrower's Obligations. Lender may allow me, any Borrower, and any Successor in Interest of Borrower to delay or
to change the amount of the Periodic Payments of principal and interest due under the Note or under this Security Instrument.
Even if Lender does this, however, that Person and I will both still be fully obligated under the Note and under this Security
Instrument.
      Lender may allow those delays or changes for a Successor in Interest of Borrower, even if Lender is requested not to do so.
Lender will not be required to bring a lawsuit against a Successor in Interest of Borrower for not fulfilling obligations under the
Note or under this Security Instrument, even if Lender is requested to do so by Borrower or a Successor in Interest of Borrower.
      (b) Lender's Rights. Even if Lender does not exercise or enforce any right of Lender under this Security Instrument or
under Applicable Law, Lender will still have all of those rights and may exercise and enforce them in the future. Even if: (1)
Lender obtains insurance, pays taxes, or pays other claims, charges or liens against the Property; (2) Lender accepts payments
from third Persons or Successors in Interest; or (3) Lender accepts payments in amounts less than the amount then due, Lender
will have the right under Section 22 below to demand that I make immediate payment in full of any amounts remaining due and
payable to Lender under the Note and under this Security Instrument.


MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                            Form 3020 1/01 (page 8 of 12 pages)
                                                                                              Bk 2925            Pg 196 #6767

     13. Obligations of Borrower and of Persons Taking over Borrower's Rights or Obligations. Except as provided in
Section 18, any Successor in Interest of Borrower who takes over my rights or obligations under this Security Instrument in
writing and who is approved by Lender will have all of my rights and will be obligated to keep all of my promises and
agreements made in this Security Instrument. I will not be released from my liability under this Security Instrument unless
Lender agrees to that release in writing. Any Person who takes over Lender's rights or obligations under this Security Instrument
will have all of Lender's rights and will be obligated to keep all of Lender's agreements made in this Security Instrument, except
as provided in Section 20.
     If more than one Person signs this Security Instrument as Borrower, each of us is fully obligated to keep all of Borrower's
promises and obligations contained in this Security Instrument. Lender may enforce Lender's rights under this Security
 Instrument against each of us individually or against all of us together. This means that any one of us may be required to pay all
 of the Sums Secured. However, if one of us does not sign the Note: (a) that Person is signing this Security Instrument only to
 give that Person's rights in the Property to Lender under the terms of this Security Instrument; (b) that Person is not personally
 obligated to pay the Sums Secured; and (c) that Person agrees that Lender can agree with the other Borrowers to delay enforcing
 any of Lender's rights or to modify or make any accommodations with regard to the terms of this Security Instrument or the
 Note without that Person's consent.
       14. Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default, for
 the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but not limited
 to, attorneys' fees, property inspection, and valuation fees. In regard to any other fees, the fact that this Security Instrument does
 not expressly authorize Lender to charge a specific fee to Borrower should not be interpreted to be a prohibition on the charging
 of such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by Applicable Law.
      If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the interest or
 other loan charges collected or to be collected in connection with the Loan exceed permitted limits: (a) any such loan charge will
 be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from me
 which exceeded permitted limits will be refunded to me. Lender may choose to make this refund by reducing the principal owed
 under the Note or by making a direct payment to me. If a refund reduces principal, the reduction will be treated as a partial
 prepayment without any prepayment charge (whether or not a prepayment charge is provided for under the Note). My
 acceptance of any such refund made by direct payment to me will constitute a waiver of any right of action I might have arising
 out of such overcharge, unless Applicable Law expressly provides otherwise.
      15. Notices Required under this Security Instrument. All notices given by me or Lender in connection with this Security
 Instrument must be in writing. Any notice that must be given to me under this Security Instrument will be given by delivering it
 or by mailing it by first class mail unless Applicable Law requires use of another method. The notice will be effective or "given"
when mailed (or, if not mailed, when actually delivered) to my address, unless Applicable Law requires otherwise. Notice to any
 one Borrower will constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice will be
 addressed to me at the address stated in the section above titled "Description of the Property." A notice will be given to me at a
 different address if I give Lender a notice of my different address. I will promptly notify Lender of my change of address. If
Lender specifies a procedure for reporting my change of address, then I will only report a change of address through that
 specified procedure. There may be only one designated notice address under this Security Instrument at any one time.
      Any notice that must be given to Lender under this Security Instrument will be given by delivering or mailing it to Lender's
 address stated in subsection (C) of the section above entitled "Words Used Often In This Document." A notice will be mailed or
delivered to Lender at a different address if Lender gives me a notice of the different address. A notice to Lender required by
this Security Instrument is not given until it is actually received by Lender. If any notice required by this Security Instrument is
 also required under Applicable Law, the Applicable Law requirement will satisfy the corresponding requirement under this
 Security Instrument.
      16. Law That Governs this Security Instrument; Interpretation. This Security Instrument is governed by federal law
and the law that applies in the place where the Property is located. If any term of this Security Instrument or of the Note
conflicts with the Applicable Law, the conflict will not affect other provisions of this Security Instrument or the Note which can
operate, or be given effect, without the conflicting provision. All rights and obligations contained in this Security Instrument are
subject to any requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly allow the parties to
agree by contract or it might be silent, but such silence will not be construed as a prohibition against agreement by contract.
      As used in this Security Instrument: (a) words of the masculine gender will mean and include corresponding neuter words
or words of the feminine gender; (b) words in the singular will mean and include the plural and vice versa; and (c) the word
"may" gives sole discretion without any obligation to take any action.
      17. Borrower's Copy. I will be given one copy of the Note and of this Security Instrument.
      18. Agreements about Lender's Rights If the Property Is Sold or Transferred. As used in this Section 18, "Interest in
the Property" means any interest in the Property recognized or protected by Applicable Law including, for example, those
interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, if the intent is the
transfer of title by Borrower at a future date to a purchaser.

MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                              Form 3020 1/01 (page 9 of 12 pages)
                                                                                              Bk 2925            Pg 197 #6767

     Lender may require immediate payment in full of all Sums Secured by this Security Instrument if all or any part of the
Property, or if any interest in the Property, is sold or transferred without Lender's prior written permission. If Borrower is not a
natural Person and a beneficial interest in Borrower is sold or transferred without Lender's prior written permission, Lender
also may require immediate payment in full. However, Lender will not require immediate payment in full if prohibited by
Applicable Law.
     If Lender requires immediate payment in full under this Section 18, Lender will give me a notice which states this
requirement, following the procedures in Section 15. The notice will give me at least 30 days to make the required payment. The
30 -day period will begin on the date the notice is mailed or delivered. If I do not make the required payment during that period,
Lender may act to enforce its rights under this Security Instrument without giving me any further notice or demand for payment.
     19. Borrower's Right to Have Lender's Enforcement of this Security Instrument Discontinued. Even if Lender has
required immediate payment in full, I may have the right to have enforcement of this Security Instrument discontinued. I will
have this right at any time before the earliest of: (a) five days before sale of the Property under any power of sale granted by this
Security Instrument; (b) such other period as Applicable Law might specify for the termination of my right to reinstate; or (c)
before a judgment has been entered enforcing this Security Instrument, if I meet the following conditions:
     (1) I pay to Lender the full amount that then would be due under this Security Instrument and the Note as if immediate
     payment in full had never been required;
     (2) I correct my failure to keep any of my other promises or agreements made in this Security Instrument;
     (3) I pay all of Lender's reasonable expenses in enforcing this Security Instrument including, for example, reasonable
     attorneys' fees, property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's
     interest in the Property and rights under this Security Instrument; and
     (4) I do whatever Lender reasonably requires to assure that Lender's Interest in the Property, Lender's rights under this
     Security Instrument, and my obligations under the Note and under this Security Instrument continue unchanged.
     Lender may require that I pay such reinstatement sums and expenses in one or more of the following forms, as selected by
Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided any such check
is drawn upon an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic Funds
Transfer.
     If I fulfill all of the conditions in this Section 19, then the Note and this Security Instrument will remain in full effect as if
immediate payment in full had never been required. However, I will not have the right to have Lender's enforcement of this
Security Instrument discontinued if Lender has required immediate payment in full under Section 18 above.
      20. Holder's Right to Sell the Note or an Interest in the Note; Borrower's Right to Notice of Change of Loan
 Servicer; Notice of Grievances. The Note, or an interest in the Note, together with this Security Instrument, can be sold one or
 more times. I might not receive any prior notice of these sales.
      The entity that collects my Periodic Payments due under the Note and this Security Instrument and also performs other
 mortgage loan servicing obligations under the Note, this Security Instrument and Applicable Law is called the "Loan Servicer."
There can be a change of the Loan Servicer as a result of the sale of the Note; there also can be one or more changes of the Loan
 Servicer unrelated to a sale of the Note. The law requires that I be given written notice of any change of the Loan Servicer. The
 written notice must be given in the manner required under RESPA. The notice will state the name and address of the new Loan
 Servicer, and also tell me the address to which I should make my payments. The notice also will contain any other information
required by RESPA in connection with a notice of transfer of servicing. If the Note is sold, the Purchaser may hire a third party
 as Loan Servicer. In that case, the Loan Servicer, and not the Note Purchaser, will have mortgage loan servicing obligations to
Borrower, except when the Note or Applicable Law expressly require otherwise.
      Lender and I agree that we will not start a lawsuit or legal proceeding or join, or be joined to, an existing lawsuit (such as a
class action) that arises from the other party's actions pursuant to the Security Instrument or that claims the other party broke any
promise or failed to fulfill any duty under this Security Instrument or relating to the Loan until: (a) the complaining party gives
written notice in the manner provided in Section 15 to the other party; (b) the notice clearly describes the promise broken or the
duty unfulfilled; and (c) the party receiving the notice is given a reasonable time to correct the problem. This provision does not
apply if Applicable Law specifically authorizes a lawsuit by me against Lender under the facts in question and does not permit
any cure or correction by Lender. If Applicable Law provides a time period which must elapse before certain action can be
taken, that time period will be deemed to be reasonable for purposes of this paragraph. The notice of default and opportunity to
cure given to me pursuant to Section 22 and the demand for immediate payment in full given to Borrower pursuant to Section 18
will be deemed to satisfy the notice and opportunity to take corrective action provisions of this Section 20.
     21. Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal laws and the laws of
the jurisdiction where the Property is located that relate to health, safety or environmental protection are called "Environmental
Laws."




MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                              Form 3020 1/01 (page 10 of 12 pages)
                                                                                             Bk 2925           Pg 198 #6767

     Environmental Laws classify certain substances as toxic or hazardous. There are other substances that are considered
hazardous for purposes of this Section 21. These are gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. The
substances defined as toxic or hazardous or as pollutants or wastes by Environmental Laws and the substances considered
 hazardous for purposes of this Section 21 are called "Hazardous Substances."
     An "Environmental Cleanup" includes any removal, remedial action or other response as defined in an Environmental Law.
An "Environmental Condition" means a condition that can cause or contribute to or otherwise trigger an Environmental
 Cleanup.
     Except as provided below: (a) I will not permit Hazardous Substances to be present on the Property; (b) I will not use or
store Hazardous Substances on the Property; and (c) I will not allow anyone else to do so. I also will not dispose of Hazardous
Substances on the Property, or release any Hazardous Substance on the Property, and I will not allow anyone else to do so.
However, I may permit the presence on the Property of small quantities of Hazardous Substances that are generally recognized as
appropriate for normal residential use and maintenance of the Property, and I may use or store these small quantifies on the
Property.
      I will not do anything affecting the Property that violates Environmental Laws, and I will
                                                                                                   not allow anyone else to do so. I
will not create an Environmental Condition affecting the Property or permit anyone else to do so or do anything which due to the
presence, use, or release of a Hazardous Substance, creates a condition that adversely affects the value of the Property.
     If I know of: (a) any investigation, claim, demand, lawsuit or other action by the government or by a private party
involving the Property and any Hazardous Substance or Environmental Laws; (b) any Environmental Conditions, for example,
any spill or leak of any Hazardous Substance; or (c) any condition relating to a Hazardous Substance that reduces the value of
the Property, I will promptly notify the Lender in writing. If the government or a private party notifies me (or I otherwise learn)
that it is necessary to remove a Hazardous Substance affecting the Property or to take other remedial actions, I will promptly
take all necessary remedial actions as required by Environmental Laws.
     This Section does not require the Lender to conduct or pay for any Environmental Cleanup.

NON -UNIFORM COVENANTS

     I also promise and agree with Lender as follows:
     22. Lender's Rights If Borrower Fails to Keep Promises and Agreements. After the occurrence of the conditions
stated in subsections (a), (b) and (c) below, Lender may require that I pay immediately the entire amount then remaining
unpaid under the Note and under this Security Instrument. If all of the conditions stated in subsections (a), (b) and (c) of
this Section 22 are met, Lender may do this without making any further demand for payment. This requirement is called
"immediate payment in full."
     Lender may also require immediate payment in full if any of the events described in Section 18 occur, even if the
conditions stated in subsections (a), (b) and (c) below are not met.
     If Lender requires immediate payment in full, Lender may bring a lawsuit to take away all of my remaining rights in
the Property and have the Property sold. At this sale Lender or another Person may acquire the Property. This is known
as "foreclosure and sale." In any lawsuit for foreclosure and sale, Lender will have the right to collect all costs allowed by
law. These costs include reasonable attorneys' fees and costs of title evidence.
     Lender may require immediate payment in full under this Section 22 only if all of the following conditions are met:
     (a) I fail to keep any promise or agreement made in this Security Instrument, including the promises to pay when due
     the Sums Secured;
     (b) Lender sends to me, in the manner described in Section 15 above, a notice that states:
           (1) The promise or agreement that I failed to keep;
           (2) The action that I must take to correct that default;
           (3) A date by which I must correct the default. That date must be at least 30 days from the date on which the
            notice is given;
          (4) That if I do not correct the default by the date stated in the notice, Lender may require immediate payment
          in full, and Lender or another Person may acquire the Property by means of foreclosure and sale;
          (5) That if I meet the conditions stated in Section 19 above, I will have the right to have Lender's enforcement of
          this Security Instrument discontinued and to have the Note and this Security Instrument remain fully effective as
          if immediate payment in full had never been required; and
          (6) That I have the right in any lawsuit for foreclosure and sale to argue that I did keep my promises and
          agreements under the Note and under this Security Instrument, and to present any other defenses that I may
          have; and
    (c) I do not correct the default stated in the notice from Lender by the date stated in that notice.


MAINE-Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                              Form 3020 1/01 (page 1I of 12 pages)
                                                                                            Bk 2925             Pg 199 #6767

      23. Lender's Obligation to Discharge this Security Instrument. When Lender has been paid all amounts due under the
Note and under this Security Instrument, Lender will discharge this Security Instrument by delivering to the appropriate Registry
of Deeds a discharge or release stating that this Security Instrument has been satisfied. I will not be required to pay Lender for
the discharge, but I will pay all costs of recording the discharge in the proper official records (unless those costs were collected
in advance of my loan closing).
      24. Payment During Foreclosure. I agree that Lender may accept rents from the Property, hazard insurance proceeds,
condemnation awards, and any other monies produced by the Property or paid by me, even though Lender has demanded
immediate payment in full and begun foreclosure and sale under Section 22 above. Lender may use such monies to pay off any
part of the Sums Secured without affecting Lender's right to continue foreclosure and sale.
      25. Riders to this Security Instrument. The promises and agreements of each Rider are incorporated as a part of this
Security Instrument.

    BY SIGNING BELOW, I accept and agree to the promises and agreements contained in this Security Instrument and in the
Rider signed by me and recorded with it.

WITNESSES:


                                                                 ilGQu
                                                                    RACE                   ON
                                                                                                                               (Seal)
                                                                                                                            -B-Borrower




                    ad r--14                                                Mv:1/4A_
                                                                     NEIL J. TUTTL E'
                                                                                            .    c7cS                          (Seal)
                                                                                                                            -Borrower



                                                      (Seal)                                                                   (Seal)
                                                    -Borrower                                                               -Borrower



                                          [Space Below This Line For Acknowledgment]

THE STATE OF MAINE
COUNTY OF FRAN-K_LIN C (-MiCea-aln
   The foregoing instrument was acknowledged before me this              7 a /01                       by TRACEY L. DOIRON                ,
AN UNMARRIED WOMAN and NEIL J. TUTTLE , AN UNM                             D MAN.

(Seal, if any)                                                   Jus ce of the Peace/Notary Public
My commission expires:                                           Notary's printed or typed name:


                              Irene A. LeClaire
                             Notary Public, Maine
                       My Commission Expires December 28, 2008




MAINE --Single Family --Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                               Form 3020 1/01 (page 12 of 12 pages)
                                                                                     Bk 2925             Pg 200 #6767


                                                                                     Loan Number 0896535569
                               FIXED/ADJUSTABLE RATE RIDER
                                     (One -Year Treasury Index -Rate Caps)

    THIS FIXED/ADJUSTABLE RATE RIDER is made this 3RD day of JULY, 2007, and is incorporated into
and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security Deed (the "Security
Instrument") of the same date given by the undersigned ("Borrower") to secure Borrower's Fixed/Adjustable
Rate Note (the "Note") to EVEST LENDING, INC. ("Lender") of the same date and covering the property
described in the Security Instrument and located at:

5 EASTERN AVENUE, JAY, MAINE 04239
                                                 [Property Address]

      THE NOTE PROVIDES FOR A CHANGE IN BORROWER'S FIXED INTEREST RATE TO
      AN ADJUSTABLE INTEREST RATE. THE NOTE LIMITS THE AMOUNT BORROWER'S
      ADJUSTABLE INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE
      MAXIMUM RATE BORROWER MUST PAY.

     ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:
A. ADJUSTABLE RATE AND MONTHLY PAYMENT CHANGES
     The Note provides for an initial fixed interest rate of 6.5000%. The Note also provides for a change in the
initial fixed rate to an adjustable interest rate, as follows:
4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
     (A) Change Dates
   The initial fixed interest rate I will pay will change to an adjustable interest rate on the first day of
FEBRUARY, 2013, and the adjustable interest rate I will pay may change on that day every 12th month
 thereafter. The date on which my initial fixed interest rate changes to an adjustable interest rate, and each date
 on which my adjustable interest rate could change, is called a "Change Date."
     (B) The Index
     Beginning with the first Change Date, my adjustable interest rate will be based on an Index. The "Index" is
the weekly average yield on United States Treasury securities adjusted to a constant maturity of one year, as
made available by the Federal Reserve Board. The most recent Index figure available as of the date 45 days
before each Change Date is called the "Current Index."
     If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
information. The Note Holder will give me notice of this choice.
     (C) Calculation of Changes
     Before each Change Date, the Note Holder will calculate my new interest rate by adding TWO AND
THREE-QUARTERS percentage points (2.7500%) to the Current Index. The Note Holder will then round the
result of this addition to the nearest one -eighth of one percentage point (0.125%). Subject to the limits stated in
Section 4(D) below, this rounded amount will be my new interest rate until the next Change Date.
     The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay
the unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new
interest rate in substantially equal payments. The result of this calculation will be the new amount of my
monthly payment.



MULTISTATE FIXED(ADJUSTABLE RATE RIDER-ONE-YEAR TREASURY INDEX -Single Family -Fannie Mae Uniform Instrument
                                                                                  Form 3182 1/01 (page 1 of 3 pages)
                                                                                     Bk 2925             Pg 201 #6767


    (D) Limits on Interest Rate Changes
    The interest rate I am required to pay at the first Change Date will not be greater than 11.5000% or less
than 2.7500%. Thereafter, my adjustable interest rate will never be increased or decreased on any single
Change Date by more than two percentage points from the rate of interest I have been paying for the preceding
12 months. My interest rate will never be greater than 11.5000%.
    (E) Effective Date of Changes
    My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
payment beginning on the first monthly payment date after the Change Date until the amount of my monthly
payment changes again.
    (F) Notice of Changes
    The Note Holder will deliver or mail to me a notice of any changes in my initial fixed interest rate to an
adjustable interest rate and of any changes in my adjustable interest rate before the effective date of any change.
The notice will include the amount of my monthly payment, any information required by law to be given to me
and also the title and telephone number of a person who will answer any question I may have regarding the
notice.
B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
    1. Until Borrower's initial fixed interest rate changes to an adjustable interest rate under the terms stated in
Section A above, Uniform Covenant 18 of the Security Instrument shall read as follows:
          Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
   "Interest in the Property" means any legal or beneficial interest in the Property, including, but not
   limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment
   sales contract or escrow agreement, the intent of which is the transfer of title by Borrower at a
   future date to a purchaser.
        If all or any part of the Property or any Interest in the Property is sold or transferred (or if
   Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred) without
   Lender's prior written consent, Lender may require immediate payment in full of all sums secured
   by this Security Instrument. However, this option shall not be exercised by Lender if such exercise
   is prohibited by Applicable Law.
        If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice
   shall provide a period of not less than 30 days from the date the notice is given in accordance with
   Section 15 within which Borrower must pay all sums secured by this Security Instrument. If
   Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any
   remedies permitted by this Security Instrument without further notice or demand on Borrower.
     2. When Borrower's initial fixed interest rate changes to an adjustable interest rate under the terms
stated in Section A above, Uniform Covenant 18 of the Security Instrument described in Section 131 above
shall then cease to be in effect, and the provisions of Uniform Covenant 18 of the Security Instrument
shall be amended to read as follows:
        Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
   "Interest in the Property" means any legal or beneficial interest in the Property, including, but not
   limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales
   contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a
  purchaser.
       If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
  is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
  written consent, Lender may require immediate payment in full of all sums secured by this Security
  Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
  Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes to be submitted to
  Lender information required by Lender to evaluate the intended transferee as if a new loan were being
  made to the transferee; and (b) Lender reasonably determines that Lender's security will not be impaired
  by the loan assumption and that the risk of a breach of any covenant or agreement in this Security
  Instrument is acceptable to Lender.
                                                                                  Form 3182 1/01 (page 2 of 3 pages)
                                                                                 Bk 2925             Pg 202 #6767


        To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to
   Lender's consent to the loan assumption. Lender also may require the transferee to sign an assumption
   agreement that is acceptable to Lender and that obligates the transferee to keep all the promises and
   agreements made in the Note and in this Security Instrument. Borrower will continue to be obligated
   under the Note and this Security Instrument unless Lender releases Borrower in writing.
        If Lender exercises the option to require immediate payment in full, Lender shall give Borrower
   notice of acceleration. The notice shall provide a period of not less than 30 days from the date the notice
   is given in accordance with Section 15 within which Borrower must pay all sums secured by this Security
   Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke
   any remedies permitted by this Security Instrument without further notice or demand on Borrower.

   BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Fixed/Adjustable Rate Rider.




                                                                                                           (Seal)
                                                  TRACEY                                                 -Borrower

                                                                                LeJlb                      (Seal)
                                                  NEIL J. TUTTLE                                         -Borrower


                                                                                                           (Seal)
                                                                                                         -Borrower




                                                                               Form 3182 1/01 (page 3 of 3 pages)
                                                                          Bk 2925         Pg 203 #6767




                                                                          Loan Number 0896535569

        CONSTRUCTION LOAN RIDER TO SECURITY INSTRUMENT
                               (WITH SECURITY AGREEMENT)

       THIS CONSTRUCTION LOAN RIDER TO SECURITY INSTRUMENT AND SECURITY
AGREEMENT is made this 3RD day of JULY, 2007, and is incorporated into and shall be deemed
to amend and supplement the Mortgage, Deed of Trust or Security Deed (the "Security Instrument")
of the same date given by the undersigned (the "Borrower") to secure the Borrower's Note (the
"Note") to EVEST LENDING, INC. (the "Lender") of the same date and covering the property
described in the Security Instrument (the "Property") and located at:

5 EASTERN AVENUE, JAY, MAINE 04239

                                  ADDITIONAL COVENANTS

In addition to the covenants and agreements made in the Security Instrument, Borrower and Lender
further covenant and agree as follows:

A. INCORPORATION OF RESIDENTIAL CONSTRUCTION LOAN AGREEMENT

        Lender and Borrower entered into a Residential Construction Loan Agreement (the
"Agreement") this same date. The Agreement is incorporated herein by reference. Default under the
terms of the Agreement shall be default under the terms of the Security Instrument which default
entitles the Lender to accelerate the maturity of the Note and to exercise all available remedies.

B. CONSTRUCTION MORTGAGE

       The Security Instrument securing the obligation for the cost of construction of certain
improvements on the Property, is a "Construction Mortgage" under the Uniform Commercial Code
as adopted and applied in the state where the Property is situated. It is understood and agreed that
funds to be advanced upon the Note are to be used in the construction of certain improvements on
the Property in accordance with the Agreement.




                                             Page 1 of 8                                    RR080002
                                                                              Bk 2925          Pg 204 # 67 67




                                                                              Loan Number 0896535569
C. FUTURE ADVANCES

        The Security Instrument is given wholly or partly to secure future obligations which may be
incurred under the Note. The face amount of obligations evidenced by the Note and secured
hereunder is $159,000.00, and the maximum amount, including present as well as future advances
evidenced by the Note, which Lender shall be obligated to advance at any one time shall not exceed
the face amount of the Note. Provided, however, the said maximum amount may be increased by
such additional amounts as may be advanced by Lender pursuant to the Security Instrument and all
such additional amounts shall be deemed necessary expenditures for the protection of the security in
accordance with and to the extent allowed by the law of the State in which the Property is situated.
Future advances evidenced by the Note shall be made as provided in the Agreement. Borrower and
Lender have not contracted to require written notation or evidence of each future advance to be made
under the Note.

D. WAIVER OF CERTAIN NOTICES DURING CONSTRUCTION

       Notwithstanding the 30 day written notice and right to cure provisions contained in Paragraph
22 of the Security Instrument, prior to the Rollover Date (or agreed written extension thereof) as
such term is defined in the Note, the Borrower, as well as all sureties, guarantors and endorsers of
said Note severally waive all notices, demands, presentments for payment, notices of non-payment,
notices of intention to accelerate the maturity, notices of acceleration, notices of dishonor, protest
and notice of protest, diligence in collecting or bringing suit as to the Note and as to each, every and
all installments thereof and all obligations thereunder and against any party thereto and to the
application of any payment on said obligation, or as an offset thereto, and agree to all extensions,
renewals, partial payments, substitutions or evidence of indebtedness and the taking, release or
substitution of all or any part of the herein described security or the release of any party liable
thereon with or without notice before or after maturity.
        Prior to the Rollover Date, it is expressly provided that upon default in the punctual payment
of the Note or any part or installment thereof, principal or interest, as the same shall become due and
payable, or in the performance of any warranty, covenant or agreement, or other default under the
terms of the Security Instrument of even date given as security for the payment thereof, or under any
other instrument granted to secure payment thereof or executed in connection therewith, Lender may
declare the then unpaid principal balance and accrued interest thereon immediately due and payable
without notice. Failure to accelerate shall not constitute a waiver on the part of Lender of the right to
exercise the same at any other time.




                                               Page 2 of 8                                       RR080002
                                                                               Bk 2925          Pg 205 #6767




                                                                               Loan Number 0896535569
E. SECURITY AGREEMENT

       Without limiting any of the provisions of the Security Instrument, Borrower, as Debtor (and
being referred to in this paragraph as "Debtor," whether one or more), expressly GRANTS unto
Lender, as Secured Party (and being referred to in this paragraph as "Secured Party," whether one or
more), a security interest in the following described property (including both those now and those
hereafter existing) (collectively, "Collateral") to the full extent that such properties may be subject to
the Uniform Commercial Code -Secured Transactions (hereinafter called "Uniform Commercial
Code") as adopted and applied in the State where the Property is situated:

         (1) To the extent owned by Debtor, Debtor's successors and assigns, and acquired with the
         proceeds of the loan secured by the Security Instrument, all fixtures, goods, furnishings,
         equipment, building material, machinery, and personal property now or hereafter located
         in, on, or used or intended to be used in connection with the Property, including without
         limitation: doors, partitions; window and floor coverings; apparatus, material, or
         equipment for supplying, holding, or distributing heating, cooling, electricity, gas, water,
         air, and lighting; security, access control, and fire prevention and extinguishing apparatus,
         material, or equipment; household appliances; bathroom and kitchen fixtures; cabinetry;
         and kitchen fixtures; and landscaping (collectively, "Fixtures and Personal Property"). (2)
         All proceeds or sums payable in lieu of or as compensation for the loss of or damage to the
         Property and the Fixtures and Personal Property, and all rights in and to all present and
         future fire and hazard insurance policies. (3) All proceeds of any award or claim for
         damages, direct or consequential, in connection with any condemnation or other taking, in
         whole or in part, of the Property, or for conveyance in lieu thereof (4) All of Debtor's
         interest and rights, as lessor, in and to all leases now or hereafter affecting the Property,
         and all rental income payable thereunder or otherwise. (5) All bonds, deposits, letters of
         credit, and any other sums at any time credited by or due from Secured Party to Debtor or
         any guarantor, co -maker, or surety of Debtor, and held by Secured Party. (6) Any
         replacements, additions, or betterments to, or proceeds of, the Collateral described herein
         above, the sale or distribution of which is not authorized hereby.




                                                Page 3 of 8                                       RR080002
                                                                               Bk 2925          Pg 206 #6767




                                                                               Loan Number 0896535569
In this regard, Debtor and Secured Party further covenant and agree as follows:

1.         In addition to any other remedies granted in the Security Instrument to Secured Party or
Trustee, Secured Party may in event of default, proceed under the Uniform Commercial Code as to
all or any part of the Collateral, and shall have and may exercise with respect to the Collateral, all
the rights, remedies, and powers of a secured party under the Uniform Commercial Code, including
without limitation the right and power to sell at public or private sale or sales or otherwise dispose
of, lease, or utilize the Collateral, or any part or parts thereof, in any manner authorized or
permitted under the Uniform Commercial Code after default by a debtor and to apply the proceeds
thereof toward payment of any costs, expenses, reasonable attorneys' fees, and legal expenses
thereby incurred by Secured Party and toward payment of indebtedness described in the Security
Instrument in such order or manner as Secured Party may elect.

2.        Among the rights of Secured Party in the event of default and without limitation, Secured
Party shall have the right to take possession of the Collateral and to enter upon any premises upon
which the Collateral may be situated for such purpose without being deemed guilty of trespass and
without liability for damages thereby occasioned and to take any action deemed necessary,
appropriate, or desirable by Secured Party, at its option and in its sole discretion, to repair,
refurbish, or otherwise prepare the Collateral for sale, lease, or other use or disposition as herein
authorized.

3.        To the extent permitted by law, Debtor expressly waives any notice of sale or other
disposition of the Collateral and any other rights or remedies of a debtor or formalities prescribed by
law relative to sale or disposition of the Collateral or exercise of any other right or remedy of
Secured Party existing after default hereunder; and to the extent any such notice is required and
cannot be waived, Debtor agrees that if such is mailed, postage prepaid, to Debtor at the address
shown herein at least ten (10) days before the time of the sale or disposition, such notice shall be
deemed reasonable and shall fully satisfy any requirement for giving of such notice.

4.         After default, Secured Party is expressly granted the right, at its option, to transfer, at any
time to itself or to its nominee, the Collateral or any part thereof and to receive the monies, income,
proceeds, or benefits attributable or accruing thereto and to hold the same as security for amounts
owing on any of the indebtedness or to apply it to the principal and interest or other amounts owing
on any of the indebtedness, whether or not then due, in such manner as Secured Party may elect. All
rights to marshaling of assets of Debtor, including any such right with respect to the Collateral, are
hereby waived.




                                                Page 4 of 8                                       RR080002
                                                                              Bk 2925          Pg 207 #6767




                                                                              Loan Number 0896535569
5.        All recitals in any instrument of assignment or any other instrument executed by Secured
Party or by Trustee incident to sale, transfer, assignment, lease, or other disposition or utilization of
the Collateral or any part thereof hereunder shall be sufficient to establish full legal propriety of the
sale or other action or any fact, condition, or thing incidental thereto, and all prerequisites of such
sale or other action and of any fact, condition, or thing incident thereto shall be presumed
conclusively to have been performed or to have occurred.

6.         Secured Party may require Debtor to assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party that is reasonably convenient to both
parties. All expenses of retaking, holding, preparing for sale, lease, or other use or disposition,
selling, leasing, or otherwise using or disposing of the Collateral and the like hereunder, including
also all reasonable attorneys' fees, legal expenses, and costs, shall be added to the indebtedness
secured by the Security Instrument and Debtor shall be liable therefor.

7.        Certain of the Collateral is or will become "fixtures" (as that term is defined in the
Uniform Commercial Code) on the Property, and the Security Instrument upon being filed for record
in the real estate records shall operate also as a financing statement upon such of the Collateral that
is or may become fixtures.

8.        A copy of this Security Instrument, which is signed by Debtor, may also serve as a
financing statement under the Uniform Commercial Code between Debtor and Secured Party, whose
addresses are set forth herein.

9.        So long as any amount remains unpaid on any indebtedness secured by the Security
Instrument, Debtor shall not execute and there shall not be filed in any public office any financing
statement or statements affecting the Collateral other than financing statements in favor of Secured
Party hereunder, unless the prior written specific consent and approval of Secured Party shall have
first been obtained.

10.        Secured Party is authorized to file, in jurisdictions where this authorization will be given
effect, a financing statement signed only by Secured Party covering the Collateral and, at the request
of Secured Party, Debtor shall join Secured Party in executing one or more financing statements
pursuant to the Uniform Commercial Code in form satisfactory to Secured Party and shall pay the
cost of filing the same or filing or recording the Security Instrument as a financing statement in all
public offices at anytime and from time to time whenever filing or recording of any financing
statement or the Security Instrument is deemed by Secured Party to be necessary or desirable. Any
carbon, photographic, or other reproductions of this document may be filed by Secured Party and
shall be sufficient as a financing statement.


                                                Page 5 of 8                                      RR080002
                                                                              Bk 2925         Pg 208 #6767




                                                                              Loan Number 0896535569
11.        Debtor further warrants and represents to Secured Party that, except for the security
interest granted hereby in the Collateral, Debtor is the owner and holder of the Collateral, free of
any adverse claim, security interest, or encumbrance, and Debtor agrees to defend the Collateral
against all claims and demands of any person at any time claiming the same or any interest therein,
except rights of tenants to use thereof and subject to the other matters set forth herein. Debtor
further warrants and represents that Debtor has not heretofore signed any financing statements in
connection with the Collateral and that there are no financing statements signed by Debtor now on
file in any public office.


F. DEFAULT

(APPLIES TO CONVENTIONAL LOANS ONLY)

      Covenants contained in Paragraph Nos. 18, 19, and 22 of the Security Instrument are hereby
suspended during the continuance of this Rider only, and the following substituted in lieu thereof:

       In the event any of the following events or conditions occur or exist, each such event or
condition shall be a default hereunder entitling Lender to declare the entire indebtedness hereby
secured immediately due and payable:

        (1)     Any lien, inferior or superior to the lien of this Security Instrument, is created,
        permitted or filed against the Property, or any portion thereof, without Lender's prior written
        consent, except current ad valorem taxes which are not then due and payable.

        (2)    The sale, assignment or other transfer, voluntarily or involuntarily, of all or a part of
        Borrower's ownership interest in the Property, or any portion thereof, directly or indirectly,
        is made without Lender's prior written consent.

        (3)    Borrower fails to comply with the terms and conditions of the Note, the Security
        Instrument or the Loan Agreement.

        Upon default, Lender, at its option, may require immediate payment in full of all sums
secured by the Security Instrument without demand and may invoke the power of sale and any other
remedies permitted by applicable law. However, this option to require immediate payment in full
shall not be exercised if such exercise is prohibited by applicable law. Lender shall be entitled to
collect all expenses incurred in pursuing the remedies provided in the Security Instrument including,
but not limited to, reasonable attorney's fees and costs of title evidence.


                                                Page 6 of 8                                      RR080002
                                                                          Bk 2925         Pg 209 #6767




                                                                          Loan Number 0896535569
       Upon the termination of the provisions of this Rider as set forth below, Covenants contained
in Paragraph Nos. 18, 19, and 22 of the Security Instrument shall be reinstated so that they shall
then be in full force and effect.

G. FURTHER DOCUMENTATION

(APPLIES TO CONVENTIONAL LOANS ONLY)

        The Note and the Security Instrument are intended by Borrower and Lender to operate as
both construction and permanent loan instruments and are intended to be construed to effectuate this
goal. Following the completion of construction of the improvements, Lender may desire to sell or
participate of the Note or Security Instrument to another lender. As a condition to such sale it may
be necessary for Borrower to provide further documentation, including but not limited to the
following: a certificate that Borrower's financial status has not adversely changed from the date of
the Note; updated credit reports; updated employment and income verifications; updated appraisals;
updated surveys, termite reporting, and title insurance endorsements. Borrower agrees to provide
such further documentation as may be requested by Lender at Borrower's expense and failure to
provide such further documentation shall be a default under the Security Instrument. The provisions
of this paragraph shall survive the termination of this Rider.

H. MISCELLANEOUS PROVISIONS

1.        Borrower shall not create or permit to exist any liens or encumbrances on the property
which are junior and inferior in terms of priority to the Security Instrument, including mechanics'
liens and materialmens' liens without Lender's consent.




                                             Page 7 of 8                                     RR080002
                                                                                Bk 2925          Pg 210 #6767




                                                                                 Loan Number 0896535569

I. TERMINATION OF CONSTRUCTION LOAN RIDER

       So long as Borrower is not in default under the terms of the Note, the Agreement, or the
Security Instrument, and so long as Borrower has completed the improvements described in the
Agreement, this Rider shall terminate on the Rollover Date as defined in the Note, and shall
thereafter no longer be in effect.


       By signing below, Borrower accepts and agrees to the terms and covenants contained in this
Construction Loan Rider to Security Instrument and Security Agreement.



Borrower TdtACEY 11. DOIRON                                   Borrower NEIL J. fUlfr'LE




Borrower                                                      Borrower




Borrower                                                      Borrower


Debtor's Mailing Address:
5 EASTERN AVENUE, JAY, MAINE 04239




                                     FRANKLIN COUNTY
                                     Adam 0, 4-P.:leek
                                     Register of Deeds



                                                Page 8 of 8                                        RR080002   -
